NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 10-1985
                                     ___________

                                 WANDA WILLIAMS,
                                               Appellant

                                           v.

EAST ORANGE COMMUNITY CHARTER SCHOOL; THE BOARD OF TRUSTEES
        OF THE EAST ORANGE COMMUNITY CHARTER SCHOOL
                ____________________________________

                    On Appeal from the United States District Court
                               for the District of New Jersey
                               (D.C. Civil No. 07-cv-03227)
                    District Judge: Honorable Dennis M. Cavanaugh
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   October 7, 2010

           Before: RENDELL, HARDIMAN and ALDISERT, Circuit Judges

                            (Opinion filed: October 8, 2010)

                                     ___________

                                      OPINION
                                     ___________

PER CURIAM

      Wanda Williams, proceeding pro se, appeals from an order of the United States

District Court for the District of New Jersey granting summary judgment in favor of the
Appellees in her employment discrimination lawsuit. We will affirm.

       On September 1, 2004, the East Orange Community Charter School informed

Williams that her contract for employment as a “Long-Term Substitute Teacher” would

not be renewed. She filed a charge with the Equal Employment Opportunity Commission

(“EEOC”) on August 3, 2005, complaining of race discrimination in violation of Title

VII.1 The EEOC issued a right-to-sue letter, which Williams received on March 19,

2007. On July 12, 2007, she filed a complaint against the Charter School and its Board of

Trustees in the District Court, alleging race discrimination and retaliation under Title VII,

violations of the Americans with Disabilities Act (“ADA”), and intentional infliction of

emotional distress. The District Court granted the defendants’ motion for summary

judgment, holding that Williams’ Title VII claims were time barred, concluding that she

failed to exhaust her administrative remedies with respect to her ADA claims, and

declining to exercise supplemental jurisdiction over the intentional infliction of emotional

distress claim.2 Williams appealed.

       We have jurisdiction under 28 U.S.C. § 1291. We exercise plenary review over an


   1
    Williams also alleged religious discrimination under Title VII and age discrimination
under the Age Discrimination in Employment Act. Because she did not include these
claims in her complaint, the District Court did not consider them.
   2
      A District Court has discretion to decline to exercise supplemental jurisdiction over
state law claims if the court “has dismissed all claims over which it has original
jurisdiction.” 28 U.S.C. 1367(c)(3). As explained below, the District Court properly
rejected Williams’ claims under federal law. Therefore, it plainly acted within its
discretion in declining to hear her state law claim of intentional infliction of emotional
distress. See Maio v. Aetna, Inc., 221 F.3d 472, 480 n.6 (3d Cir. 2000).

                                              2
order granting a motion for summary judgment. See Gallo v. City of Philadelphia, 161

F.3d 217, 221 (3d Cir. 1998). A grant of summary judgment will be affirmed if our

review reveals that “there is no genuine issue as to any material fact and that the moving

party is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c). We review the

facts in the light most favorable to the party against whom summary judgment was

entered. See Coolspring Stone Supply, Inc. v. American States Life Ins. Co., 10 F.3d

144, 146 (3d Cir. 1993).

       A plaintiff bringing an employment discrimination claim under Title VII must

comply with the procedural requirements set forth in 42 U.S.C. § 2000e-5. Pursuant to

that provision, a Title VII complainant has 90 days from the receipt of an EEOC

right-to-sue letter to bring an action in court. See 42 U.S.C. § 2000e-5(f)(1); Seitzinger v.

Reading Hosp. & Med. Ctr., 165 F.3d 236, 239 (3d Cir. 1999). Williams alleged that she

received the right-to-sue letter on March 19, 2007. Therefore, Williams had until

Monday, June 18, 2007, to file her complaint. She did not file her complaint, however,

until July 12, 2007. Williams has cited no basis for equitably tolling the limitations

period. Accordingly, we agree with the District Court that the Title VII claims are

time-barred.

       Williams also alleged in her complaint that the defendants failed to provide her

with reasonable accommodations as required by the ADA after she was injured when a

child hugged her around the neck. Before filing a complaint, a plaintiff alleging



                                              3
discrimination under the ADA must exhaust her administrative remedies by filing a

charge with the EEOC. See 42 U.S.C. § 2000e-5(e)(1); 42 U.S.C. § 12117(a) (adopting

Title VII enforcement scheme and remedies for ADA). The ensuing suit is limited to

claims that are within the scope of the initial administrative charge. See Antol v. Perry,

82 F.3d 1291, 1296 (3d Cir. 1996). “The purpose of requiring exhaustion is to afford the

EEOC the opportunity to settle disputes through conference, conciliation, and persuasion,

avoiding unnecessary action in court.” Id. Williams did not bring an ADA claim to the

attention of the EEOC, and such a claim did not fall within the scope of her charge to the

EEOC alleging that the defendants discriminated against her on the basis of race, religion,

and age. See id. at 1295-96; Ostapowicz v. Johnson Bronze Co., 541 F.2d 394, 398-99

(3d Cir. 1976) (holding that “the parameters of the civil action in the district court are

defined by the scope of the EEOC investigation which can reasonably be expected to

grow out of the charge of discrimination.” (citations omitted)). Thus, the District Court

properly concluded that Williams failed to exhaust her administrative remedies for her

ADA claim.

       For the foregoing reasons, we will affirm the judgment of the District Court.




                                                   4